—Order, Supreme Court, Bronx County (Alan Saks, J.), entered January 20, 1993, which granted the motion by defendant Siegmeister Saw Service, Inc. ("Siegmeister”) for summary judgment, unanimously affirmed, without costs.
*162Plaintiff has submitted no evidence which would demonstrate that the defendant Siegmeister was negligent in making any of the requested repairs to the meat compressing machine which caused plaintiff’s injury, and in the absence of any evidence that Siegmeister had a contract with plaintiff’s employer for routine or systematic maintenance of the machine, Siegmeister as an independent repairer/contractor, had no duty to install safety devices or to warn plaintiff’s employer of any purported defect (Ayala v V & O Press Co., 126 AD2d 229, 235-236, citing Vermette v Kenworth Truck Co., 68 NY2d 714, 717). Absent such duty or other proof of negligence, summary judgment was properly granted. Concur — Murphy, P. J., Sullivan, Carro, Wallach and Tom, JJ.